DETAILED ACTION
Claim Objections
Claims 17-20 objected to because of the following informalities: 
In claim 17-20 (line 1) “The system” should recite --The method--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 6), claim 9 (line 13) and claim 15 (line 11) each recite “wood-to-metal pins”.
Claims 1, 9 and 15 each fail to recite any limitations which enable one of ordinary skill in the art to properly determine what structural features constitute “wood-to-metal” pins.  Claims 2-8, 10-14 and 16-20 depend from claims 1, 9 and 15 and are likewise rejected as being indefinite. 

Claim 7 (line 2) recites “metal-to-wood pins”.  Claim 6 fails to recite any limitations which enable one of ordinary skill in the art to properly determine what structural features constitute “metal-to-wood” pins.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick (US 5,657,967) in view of Browning et al. (US 9,574,339).
As to claim 1, Patrick discloses a fence, comprising: 
a plurality of fence posts 12, configured to be installed on a surface or in the ground; 
a plurality of metal fence rails 16,18, each fence rail comprising a first end and a second end and affixed to at least one of said plurality of fence posts; and 
a plurality of fence pickets 40, each fence picket affixed to two or more of said plurality of metal fence rails by a plurality of wood-to-metal pins 42 (pins 42 are capable of wood-to-metal attachments, and thus constitute wood-to-metal pins; Figures 1-3; C4 L6-9,45-52).  
instead of engineered wood.  Patrick does not disclose any structural or functional significance as to the specific material of the pickets; other than that the material is weather-resistant,
Browning et al. teach a fence wherein a plurality of fence pickets 42 are made of plastic, oriented strand composite wood or engineered wood (Figure 7; C1 L61-C2 L5).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence disclosed by Patrick wherein the plurality of fence pickets are made of engineered wood, as taught by Browning et al., as Patrick does not disclose any structural or functional significance as to the specific material of the pickets; other than that the material is weather-resistant, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 2, Patrick discloses a fence wherein the wood-to-metal pins 42 each comprise a shank with a head end and a penetration end (Figure 2).
As to claim 3, Patrick discloses a fence wherein the head end is substantially flat and smooth (Figure 2).  
As to claim 6, Patrick discloses a fence wherein each metal fence rail 16,18 is affixed to said at least one of said plurality of fence posts 12 by one or more metal-to-34 (pins 34 are capable of metal-to-metal attachments, and thus constitute metal-to-metal pins; Figures 1-3). 
As to claim 7, Patrick discloses a fence wherein each metal fence rail 16,18 is affixed to said at least one of said plurality of fence posts 12 by one or more metal-to-wood pins 34 (pins 34 are capable of metal-to-wood attachments, and thus constitute wood-to-metal pins; Figures 1-3).  
As to claim 9, Patrick discloses a metal-and-wood fencing system, comprising: 
at least one fencing section, said fencing section comprising two fence posts 12, each fence posts installed in the ground and extending vertically; 
a top metal fence rail 16 with a first end and a second end, each end affixed to a corresponding fence post; 
a bottom metal fence rail 18 with a first end and a second end, each end affixed to a corresponding fence post at a position below the top metal fence rail; and 
one or more fence pickets 40 with an upper end and a lower end, said fence pickets extending vertically substantially parallel to the two fence posts; 
wherein the one or more fence pickets are affixed to the top metal fence rail proximate to the corresponding upper end, and affixed to the bottom metal fence rail proximate to the corresponding lower end, by one or more wood-to-metal pins 42 (pins 42 are capable of wood-to-metal attachments, and thus constitute wood-to-metal pins; Figures 1-3; C4 L6-9,45-52).  
Patrick discloses a fencing system wherein the plurality of fence pickets are made of wood-grain plastic; instead of engineered wood.  Patrick does not disclose any 
Browning et al. teach a fencing system wherein a plurality of fence pickets 42 are made of plastic, oriented strand composite wood or engineered wood (Figure 7; C1 L61-C2 L5).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fencing system disclosed by Patrick wherein the plurality of fence pickets are made of engineered wood, as taught by Browning et al., as Patrick does not disclose any structural or functional significance as to the specific material of the pickets; other than that the material is weather-resistant, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 10, Patrick discloses a system wherein the wood-to-metal pins 42 each comprise a shank with a head end and a penetration end (Figure 2).
As to claim 11, Patrick discloses a system wherein the head end is substantially flat and smooth (Figure 2).  
As to claim 14, Patrick discloses a system comprising a middle metal fence rail (not shown; C4 L5-6) with a first end and a second end, each end affixed to a 12 at a position below the top metal fence rail 16 and above the bottom metal fence rail 16 (Figure 1).  
As to claim 15, Patrick discloses a method of constructing a section of wood-and-metal fencing, comprising the steps of: 
installing at least two fence posts 12 on a surface or in the ground; 
affixing a first metal fence rail 16 to the at least two fence posts and extending therebetween; 
affixing a second metal fence rail 18 to the at least two fence posts and extending therebetween; 
affixing at least one fence picket 40 to the first metal fence rail and the second metal fence rail and extending therebetween, 
wherein the at least one fence picket is affixed to the metal fence rails by one or more wood-to-metal pins 42 (pins 42 are capable of wood-to-metal attachments, and thus constitute wood-to-metal pins; Figures 1-3; C4 L6-9,45-52).  
Patrick discloses a fence wherein the plurality of fence pickets are made of wood-grain plastic; instead of engineered wood.  Patrick does not disclose any structural or functional significance as to the specific material of the pickets; other than that the material is weather-resistant,
Browning et al. teach a fence wherein a plurality of fence pickets 42 are made of plastic, oriented strand composite wood or engineered wood (Figure 7; C1 L61-C2 L5).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence disclosed by Patrick wherein the plurality of fence pickets are made of engineered wood, as taught by Browning et al., as Patrick does not disclose any structural or functional significance as to the specific material of the pickets; other than that the material is weather-resistant, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 16, Patrick discloses a method wherein the wood-to-metal pins 42 each comprise a shank with a head end and a penetration end (Figure 2).  
As to claim 17, Patrick discloses a method wherein the head end is substantially flat and smooth (Figure 2).  

Claims 4, 5, 12, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Browning et al., as applied to claims 2, 10 and 16 above, and further in view of Oswald (US 6,805,525).
As to claims 4, 5, 12, 13 and 18-20, Patrick discloses a metal-and-wood fencing system wherein the wood-to-metal pins comprise conventional screws 42 which are clearly capable of being linearly driven without rotation through the corresponding engineered-wood fence picket and metal rail, as such screws comprise tapered ends which are inherently capable of being driven into a substrate (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the wood-to-metal pins are configured to be linearly driven without rotation through the 20 configured to be linearly driven without rotation through an engineered-wood member 22 and metal sheet member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, providing for quicker, easier assembly, while providing for a secure connection between the members (Figures 6-7; C2 L17-33, C4 L61-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fencing system disclosed by Patrick wherein the wood-to-metal pins comprise knurled pins driven by an automatic pneumatic nail gun, as taught by Oswald, in order to provide for quicker, easier assembly, while providing for a secure connection between the pickets and the rail.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Browning et al., as applied to claim 1 above, and further in view of Giacchino (US 2005/0242336).
As to claim 8, Patrick discloses a fence wherein the plurality of fence posts comprise wood post; instead of metal fence posts.  Patrick does not disclose any structural or functional significance as to the specific material of the posts.
Giacchino teaches a fence wherein fence posts 80 are formed of either wood or metal (Figure 9; paragraph [0046]).  Inasmuch as the references disclose wood fence posts and metal fence posts as art recognized structural and functional equivalents, it In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of copending Application No. 17/142,386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “plurality of fence posts”, “plurality of metal fence rails”, “plurality of engineered-wood fence pickets”, “plurality of wood-to-metal pins”, “one or more metal-to-metal pins” and “one or more metal-to-wood pins” in instant claims 1, 6, 7, 9 and 19 are encompassed by the “plurality of fence posts”, “plurality of fence rails made of metal”, “plurality of fence pickets made of engineered wood”, “one or more first pins” and “one or more second pins”  in copending application claim 1, 9 and 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/02/22								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619